DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art does not teach or suggest the combination of wherein, inter alia, a method of performing a State of Health (SoH) estimation for a rechargeable battery energy storage system during operation of the rechargeable battery energy storage system, wherein the rechargeable battery energy storage system comprises a plurality of parallel strings that are individually controllable, the method comprising: selecting at least one string from the plurality of parallel strings, placing the selected at least one string into a SoH calibration mode for performing a SoH calibration while concurrently maintaining at least one  other string of the plurality of parallel strings in operative mode, and causing the selected at least one string to return to operative mode after the SoH calibration has been completed for the selected at least one string.
Regarding claims 2 – 18, the claims are dependent upon claim 1 and are therefore allowable.
Regarding claim 19, the prior art does not teach or suggest the combination of wherein, inter alia, a control device for controlling a State of Health (SoH) estimation of a rechargeable battery energy storage system, wherein the rechargeable battery energy storage system comprises a plurality of parallel strings that are individually controllable, the control device comprising: an interface operative to be coupled to the plurality of parallel strings, and at least one integrated semiconductor circuit coupled to the interface and operative to: select at least one string from the plurality of parallel strings, control the rechargeable battery energy storage system to place the selected at least one string into a SoH 
Regarding claims 20 – 21, the claims are dependent upon claim 19 and are therefore allowable
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200282861 A1	Kim; Sung Un et al.
US 20190389314 A1	ZHU; Zhengmao
US 10393621 B2	Jaramillo-Velasques; Victor-Hugo et al.
US 20190245381 A1	Sole; Barry
US 20180257507 A1	KAWAI; TORU et al.
US 20180212213 A1	Kawai; Toru et al.
US 20180170207 A1	Ko; KyuBeom
US 9496730 B2	Gallegos; Nicky G. et al.
US 20140015488 A1	Despesse; Ghislain
US 5898282 A	Drozdz; Piotr et al..


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859